t c summary opinion united_states tax_court pamela l johnson-thomas petitioner v commissioner of internal revenue respondent docket no 4330-08s filed date pamela l johnson-thomas pro_se ronald s collins jr for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination respondent issued a supplemental notice_of_determination on date the notice_of_determination and supplemental notice_of_determination disallowed petitioner’s claim for interest abatement with respect to her unpaid and federal_income_tax liabilities income_tax liabilities the issues for decision are whether respondent abused his discretion in denying petitioner’s request for interest abatement under sec_6404 and sustaining the proposed collection action with respect to petitioner’s income_tax liabilities background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed her petition she resided in pennsylvania petitioner did not timely file a return for or she filed her federal_income_tax return on date and her federal_income_tax return on date she reported a tax_liability of dollar_figure for and dollar_figure for but did not remit payment with her returns i bankruptcy petitioner filed for bankruptcy during the 1990s on two separate occasions on date she filed her first petition for bankruptcy but it was dismissed on date on date she filed her second petition and on date the bankruptcy court dismissed the petition due to an apparent misfiling neither bankruptcy case resulted in the discharge of her income_tax liabilities ii installment_agreement in petitioner entered into an installment_agreement to pay her unpaid federal payroll tax_liability for her form_940 employer’s annual federal unemployment futa_tax return 1at trial petitioner contested this amount she offered what purported to be the second page of a federal_income_tax return indicating that she reported zero tax due for however the validity of the copy of the return she provided at trial is highly questionable the court finds that petitioner reported a tax of dollar_figure as shown in the certified form_4340 certificate of assessments payments and other specified matters in addition petitioner failed to contest her underlying tax_liability at the collection_due_process_hearing and is foreclosed from doing so here a taxpayer must raise an issue at a collection_due_process_hearing to preserve it for this court’s consideration 129_tc_107 sec_301_6330-1 q a-f5 proced admin regs 2the record is unclear as to when petitioner entered into the installment_agreement as early as date petitioner made a payment pursuant to an installment_agreement for her business tax_liability the court hereinafter refers to the installment_agreement as entered into in business tax_liability petitioner continued to make payments under this installment_agreement and eventually satisfied her business tax_liability in or iii personal income_tax liabilities some time before petitioner realized that her outstanding income_tax liabilities remained unpaid petitioner contacted the internal_revenue_service irs to determine the amount of her outstanding liabilities so that she could begin making payments she alleges that she was prevented from making payments because each time she contacted the irs the irs was unable to find her account on date petitioner filed a form_911 application_for taxpayer_assistance_order requesting assistance from the irs taxpayer_advocate_service tas tas advised petitioner to file an offer-in-compromise offer to settle her and income_tax liabilities petitioner filed two offers with respondent 3form indicates that on date petitioner entered into an installment_agreement for her unpaid and federal_income_tax liabilities the form_4340 shows no payments pursuant to this installment_agreement and a reversal of the installment_agreement more than years later the parties made no reference to the existence of this installment_agreement 4when petitioner filed her and returns she filed under her former name butts in her name was changed because of a change in marital status 5at this time petitioner was aware of the purported problem associated with finding her account ie the requirement that an asterisk follow her social_security_number but respondent rejected both offers she then requested and respondent denied an abatement of interest associated with her income_tax liabilities on date respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing final notice petitioner timely filed form request for a collection_due_process_hearing requesting a face-to-face hearing respondent received petitioner’s request and advised petitioner that her request was being processed respondent then transferred petitioner’s case to the philadelphia appeals_office on date when petitioner’s case arrived at the philadelphia appeals_office on date respondent assigned her case to settlement officer robert richards so richards so richards met with petitioner on date and discussed petitioner’s interest abatement request petitioner did not dispute her underlying tax_liabilities and did not request or present collection alternatives her only argument was directed at the abatement of interest respondent issued to petitioner a notice_of_determination denying petitioner’s request for interest abatement and sustaining the collection action petitioner timely filed a petition with this court contesting the determination discussion under sec_6320 the secretary is required to notify the taxpayer in writing of the filing of a federal_tax_lien and inform the taxpayer of his right to a hearing sec_6330 similarly provides that no levy may be made on a taxpayer’s property or right to property unless the secretary notifies the taxpayer in writing of his right to a hearing before the levy is made if the taxpayer requests a hearing under either sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of the irs office of appeals sec_6320 b at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must determine whether the secretary may proceed with the proposed collection action in so doing the appeals_office is required to consider the verification presented by the secretary that the requirements of applicable law and administrative procedure have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 where a taxpayer makes a request for an abatement of interest in an appeals hearing the court has jurisdiction to review the determination of the appeals_office pursuant to sec_6330 see sec_6404 115_tc_329 for tax years beginning before date sec_6404 provided in pertinent part that the secretary may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the irs in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the 6petitioner does not have a deficiency but rather an underpayment_of_tax see sec_6211 sec_6404 therefore petitioner’s interest abatement claim will be determined under sec_6404 see sec_6211 sec_6212 commissioner sec_301_6404-2t b temporary proced admin regs fed reg date sec_6404 affords a taxpayer relief only if no significant aspect of the error or delay can be attributed to the taxpayer and only after the commissioner has contacted the taxpayer in writing about the deficiency or payment in question h rept pincite 1986_3_cb_1 this provision does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period the commissioner’s authority to abate interest involves the exercise of discretion and we must give due deference to the commissioner’s exercise of discretion see sec_6404 112_tc_19 91_tc_1079 to prevail a taxpayer must prove that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law see sec_6404 rule a woodral v commissioner supra pincite mailman v commissioner supra pincite the mere passage of time does not establish error or delay in performing a ministerial_act see cosgriff v commissioner tcmemo_2000_ citing 113_tc_145 the court discusses below the relevant periods in determining whether respondent abused his discretion in refusing to abate interest accruals on petitioner’s income_tax liabilities i date through date petitioner alleges that after her second bankruptcy case was dismissed she entered into an installment_agreement in date with the irs and requested that the installment_agreement include both her income_tax and business tax_liabilities although petitioner alleges that respondent’s failure to include all her liabilities in the alleged installment_agreement contributed to a delay in payment there is no credible_evidence beyond petitioner’s testimony that she entered into an installment_agreement in the record indicates that petitioner entered into only one installment_agreement the installment_agreement solely in satisfaction of her business tax_liability after her second bankruptcy case was dismissed in 7the court finds that respondent did not abuse his discretion in refusing to abate interest between the time petitioner filed her and returns and the time she allegedly entered into an installment_agreement in petitioner’s nonpayment of her income_tax liabilities during this time was due in substantial part to her own acts she was in bankruptcy for most of this time she untimely filed both returns and she has failed to identify any ministerial_act on the part of the irs that led to a delay in the payment of her income_tax liabilities date petitioner had an opportunity but chose not to make payments towards her income_tax liabilities petitioner further testified that around she began receiving notices from the irs addressing her with different names regarding her and income_tax liabilities petitioner alleges that she contacted the irs to determine her correct liability but that the irs was unable to find her account beyond testifying that the irs was unable to find her account petitioner did not provide any further explanation of the substance of her conversations with the irs agents specifically petitioner did not clarify whether she explained the full extent of her circumstances to the irs agents ie that she had filed the returns at issue using her former name that her name had subsequently changed because of a change in marital status and that she had received correspondence from the irs using different names accordingly the court is unable to conclude that any delay in payment on petitioner’s account was not due in significant part to petitioner’s own acts see 294_f2d_328 4th cir the court may reject a taxpayer’s uncorroborated self-serving testimony affg 34_tc_845 tokarski v commissioner 8at trial petitioner appeared confused as to why she would receive correspondence from the irs under different names as discussed supra however petitioner filed her and returns under her former name butts 87_tc_74 same the court finds that respondent did not abuse his discretion in refusing to abate interest on petitioner’s income_tax liabilities from date through date ii date through date on date after discovering the alleged problem associated with her account petitioner filed a form_911 on date and date petitioner filed offers with respondent however respondent rejected both offers after these unsuccessful attempts to settle her tax_liabilities on date petitioner requested that respondent abate the accrued penalties and interest on her income_tax liabilities on date respondent granted petitioner’s request for abatement of penalties but denied the interest abatement request despite petitioner’s assertion that respondent’s delays contributed to unnecessary interest accruals the record includes evidence to the contrary from date through date the parties engaged in extensive communications regarding petitioner’s and income_tax liabilities followed by petitioner’s pursuit of collection alternatives there is no evidence of an irs error or delay in the performance of a ministerial_act accordingly the court finds that respondent did not abuse his discretion in refusing to abate interest from date through date iii date through date on date respondent issued a final notice to petitioner for her and income_tax liabilities upon receiving it petitioner timely filed a form requesting a face-to-face hearing respondent received petitioner’s request and notified petitioner on date that her hearing request was being sent to appeals for consideration when the irs receives a form the running of the period of limitations on collection for the tax_year at issue is suspended see sec_6330 sec_6502 the irs records the suspension of the limitations_period by posting the appropriate codes to the taxpayer’s account respondent attempted to record the suspension of the limitations_period following receipt of petitioner’s request for a hearing the record indicates however that when respondent attempted to post the codes to petitioner’s account the codes went unpostable for the and tax years the unpostables seemed to prevent any further action on petitioner’s request for a hearing the problem continued and was indicated on case activity records until date from date through date there is no indication that respondent was processing or otherwise working on petitioner’s request for a hearing 9on date the activity record indicated that because of problems with unpostable tc ac and tc continued finally on date the philadelphia appeals_office received petitioner’s hearing request and respondent assigned the case to so richards for over two years petitioner’s hearing request was put on hold as a result of respondent’s inability to post codes to petitioner’s account although this contributed to a significant delay in the processing of petitioner’s hearing request there is no indication that this delay caused petitioner to delay in making payments she was aware of her income_tax liabilities and chose to forgo making payments on her reported income_tax liabilities to pursue alternative avenues of relief therefore respondent’s refusal to abate interest during this time was not an abuse_of_discretion in summary respondent did not abuse his discretion in refusing to abate interest and the court sustains respondent’s determination in full additionally because petitioner did not present viable alternatives to collection the court finds that respondent’s determination to sustain the intended collection action was not an abuse_of_discretion see 511_f2d_225 9th cir continued codes the case was sent to the kansas office for resolution when it was returned the problem with unpostables remained so it was sent back to the kansas office the case remained in the kansas office for a year and a half there is no indication as to why the task of posting codes to petitioner’s account resulted in such a delay in the processing of her appeals request to reflect the foregoing decision will be entered for respondent
